DETAILED ACTION
	This Office Action is in response to the Amendment filed on 08/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 13-15 are objected to because of the following informalities:  
Claim 9 recites the limitation “authenticating the medical history file...” in line 10, which is suggested to change to “authenticating the medical history file to obtain an authenticated medical history file..” to avoid a lack of antecedent basis issue for subsequent recitation of this limitation in lines 14-15.   
Claim 9 also recites the limitation “..the itinerary file..” in line 14, which should be changed to “..the authenticated itinerary file..”

Claim 13 as recited depends on claim 12, but claim 12 has been cancelled. As such, dependency for claim 13 should be corrected.

Claims 14-15 are objected for the same rationale as claim 13 above. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. 
Regarding claim 9, on pages 4-6, Applicant seems to argue that the cited reference Nicas cannot be combined with the cited references Jarvis and Law to teach the newly incorporated limitation because a decentralized/blockchain system cannot easily, if at all, have information deleted.
In response, Examiner respectfully disagrees and submits that the claim as currently recited does not explicitly recite the apparatus for use with the method is a blockchain/decentralized system. Beside discloses storing user information in the blockchain, Jarvis also discloses the user information is stored in the user device/identity wallet (at least [0028][0137]-[0138][0140].) Therefore, it is reasonable to combine Nicas into the method Jarvis and Law to delete old data from storage in order to free up valuable resources for the method. As such, contrasting to the Applicant’s argument, the combination of the recited references make sense and are combinable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 2021/0327189 A1-hereinafter Jarvis), Law et al. (US 2021/0392003 A1-hereinafter Law) and further in view of Nicas et al. (US 2020/0275153 A1-hereinafter Nicas.)
Regarding claim 9, Jarvis discloses a method for increasing travel security, the method comprising: 
electronically storing on a blockchain, in response to a communication from a single trusted information source, a personal file comprising personal identifiable information (PII) of a user (at least [0041][0043][0066]-[0068][0137][0145], in response to a communication from an attestor/attestor system, user’s personal information is stored/registered on the distributed ledger system/blockchain); 
electronically storing on a blockchain a medical history file associated with the user (at least [0137][0139]-[0140][0144], user’s health record is registered and stored on the distributed ledger system/blockchain); and 
authenticating the personal file and providing, using the single trusted information source, authenticated personal file to the blockchain, said authenticated personal file corresponding to the personal file (at least [0033][0041][0068], personal file is authenticated/verified by attestor/attestor system and stored in the blockchain);
authenticating the medical history file and providing, using the single trusted information source, the medical history file to the blockchain (at least [0033][0041][0068], health record is authenticated/verified by attestor/attestor system and stored in the blockchain);
wherein an apparatus for use with the method comprises a dual track information storage and retrieval system, and wherein said dual track information storage and retrieval system is configured to store the user’s file and to store the medical history file (at least figure 5, [0026][0028][0139][0144][0149], the blockchain system or identity wallet comprise storing and retrieving of user’s information and user’s health record); 
wherein the dual track information storage and retrieval system comprises a first track related to the user's recent medical history file (at least [0028][0144], a section where the user’s health record is stored); and
wherein the dual track information storage and retrieval system comprises a second track related to the user’s file (at least figure 5, [0028][0066]-[0068], a section where the user’s PII is stored).
Jarvis does not explicitly disclose the user’s file comprising a travel itinerary and using a memory buffer in combination with the first track to first store, and then delete, the authenticated medical history file when the authenticated medical history file has been stored for more than a pre-determined amount of time. 
However, Law discloses user’s data includes travel itinerary ([0024].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Law into the method of Jarvis to provide a wide range of user’s information that can be stored in the method.
	Jarvis and Law do not explicitly disclose using a memory buffer in combination with the first track to first store, and then delete, the authenticated medical history file when the authenticated medical history file has been stored for more than a pre-determined amount of time.
	However, Nicas discloses a concept where stored items are deleted upon expiration of a pre-determined time period (at least [0042].)
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nicas into the method of Jarvis and Law to delete portion of medical history file that has been stored for more than a pre-determined amount of time to save memory resources.

Regarding claim 10, Jarvis, Law and Nicas disclose the method of claim 9. Jarvis also discloses the first track further comprises a flag indicating a presence or a non-presence of a pre-determined plurality of antibodies related to a pre-determined virus (at least [0140][0144][0189], a first value that indicates user has immunity or been vaccinated for a medical condition.)

Regarding claim 11, Jarvis, Law and Nicas disclose the system of claim 9. Nicas also discloses a FIFO storage system, and that stored items are deleted upon expiration of a predetermined time period (at least [0042].)

	Claim 13 is rejected for the same rationale as claim 11 above.
	Claim 14 is rejected for the same rationale as claim 11 above.

Regarding claim 15, Jarvis, Law and Nicas disclose the method of claim 12. Jarvis, Law and Nicas disclose the first track further comprises deleting, using the first track, a medical history file that has been stored for more than a predetermined time period (Jarvis-[0145], record is updated; Nicas-[0042], data is deleted upon expiration of a predetermined time period.)
Jarvis, Law and Nicas do not explicitly disclose the predetermined time period is more than a 24-hour period.
However, it is obvious that a predetermined time period can be set to any specific time period as desired by the system administrator of inventor.  As such, this is an obvious feature or design choice to meet the need of the administrator/inventor.

	Regarding claim 16, Jarvis, Law and Nicas disclose the method of claim 9.  Jarvis and Law also disclose adjusting in real-time the itinerary file, using an itinerary adjustment system, in response to the communication from the single trusted information source (at least Jarvis-[0137]-[0138][0145], user’s information/record is updated in real time using data received from attestor/attestor system; Law-[0024].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438